Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 12/06/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Response to Amendment
Amendment to claims of 02/15/2022 is acknowledged.
Claim rejections under 35 U.S.C. § 112 in the Office action of 11/15/2021 are withdrawn. 

Response to Arguments
Applicant’s arguments of 02/15/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 11 is objected to because claim 11 depends on a cancelled claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 11 recite the limitation "the cross sectional shape" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 9, and 11-13 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 8,430,626; Liang.) Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses (Figures 1-3) a component for a gas turbine engine, comprising: 
a purge flow interface that comprises a pocket located in communication with a feather seal slot (15) in a mateface (feather seal 16 is disposed in the slot 15 formed on the adjacent mate surfaces of two adjacent components; the pocket is in communication with the slot 15; Figure 2 and as shown below; Col.1, L38-47), the pocket being larger than that of the feather seal slot (the width of the pocket is larger than the width of the slot; Figure 2 and as shown below); wherein the pocket is contoured with respect to a gas path surface (Figure 2 and as shown below.)  


    PNG
    media_image1.png
    824
    806
    media_image1.png
    Greyscale


As to claim 4, D1 discloses the component as recited in claim 1, wherein the cross sectional shape is non-rectilinear (Figure 2.)  

As to claim 5, D1 discloses the component as recited in claim 1, further comprising a multiple of passages in communication with the pocket (air passage on two adjacent components define the multiple passage that communicate with the pocket; Figure 2 and as shown above), an entry to each of the multiple of passages receive a portion of a cooling airflow that is also communicated into an airfoil (Col.1, L43-47.)  
 
As to claim 9, D1 discloses a vane for a gas turbine engine (Figures 1-3), comprising: 
an airfoil (Figure 1; Col.1, L30-32); and 
a platform that extends from the airfoil, the platform comprising a mateface with a feather seal slot (15) and a pocket in communication with the feather seal slot (feather seal 16 is disposed in the slot 15 formed on platforms of the adjacent mate surfaces of two adjacent components; the pocket is in communication with the slot 15; Figure 2 and as shown above; Col.1, L38-47), wherein the pocket is larger than the feather seal slot (the width of the pocket is larger than the width of the slot; Figure 2 and as shown above); wherein the pocket is contoured with respect to a gas path surface of the platform (Figure 2 and as shown above.)  

As to claim 11, D1 discloses the vane as recited in claim 10, wherein the cross sectional shape is non-rectilinear (Figure 2.)  

As to claim 12, D1 discloses the vane as recited in claim 9, further comprising a multiple of passages in communication with the pocket (air passage on two adjacent components define the multiple passage that communicate with the pocket; Figure 2 and as shown above.)    

As to claim 13, D1 discloses the vane as recited in claim 12, wherein the multiple of passages in communication with the pocket receive a portion of a cooling airflow that is also communicated into the airfoil (Col.1, L43-48.)  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 8,430,626; Liang) in view of D2 (US 2016-0362996; Ahmad et al.) Claim(s) is/are rejected as shown below. 
As to claim 6, D2 teaches a seal assembly, in Figure 2, between two components 10, with a feather seal 44 located in a groove 34 having a plurality of consecutive recesses 38 (¶ 0028), and these alternative elevations and recesses provide efficient cooling (¶ 0034). D2 teaches the known method of heat transfer by providing alternate elevations and recesses. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include heat transfer features (alternate elevations and recesses) in the pocket of D1 as taught by D2, since the claimed invention is merely a combination of known method (such as providing alternate elevations and recesses), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective cooling.    

  As to claim 7, D2 teaches a seal assembly, in Figure 2, between two components 10, with a feather seal 44 located in a groove 34 having a plurality of consecutive recesses 38 (¶ 0028), and these alternative elevations (pedestals) and recesses provide good support for the feather seal 44 within the groove 34. D2 teaches the known method of supporting the seal 44 within the groove by means of pedestals. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include pedestals (alternate pedestals and recesses) in the pocket of D1 as taught by D2, since the claimed invention is merely a combination of known method (such as providing multiple pedestals), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing by supporting the seal within the seal groove.    

As to claim 14, D2 teaches a seal assembly, in Figure 2, between two components 10, with a feather seal 44 located in a groove 34 having a plurality of consecutive recesses 38 (¶ 0028), and these alternative elevations and recesses provide efficient cooling (¶ 0034). D2 teaches the known method of heat transfer by providing alternate elevations and recesses. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include heat transfer features (alternate elevations and recesses) in the pocket of D1 as taught by D2, since the claimed invention is merely a combination of known method (such as providing alternate elevations and recesses), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective cooling.    

As to claim 15, D2 teaches a seal assembly, in Figure 2, between two components 10, with a feather seal 44 located in a groove 34 having a plurality of consecutive recesses 38 (¶ 0028), and these alternative elevations (pedestals) and recesses provide good support for the feather seal 44 within the groove 34. D2 teaches the known method of supporting the seal 44 within the groove by means of pedestals. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include pedestals (alternate pedestals and recesses) in the pocket of D1 as taught by D2, since the claimed invention is merely a combination of known method (such as providing multiple pedestals), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing by supporting the seal within the seal groove.    

Claim(s) 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 8,430,626; Liang) in view of D3 (US 7,261,514; London et al.) Claim(s) is/are rejected as shown below. 
As to claim 8, D3 teaches a seal assembly, in Figure 5, having a seal 20 with a plurality of lugs 21, which helps to maintain the seal away from the seal slot inner wall. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include a feather seal gap standoff feature in D1 as taught by D3, since the claimed invention is merely a combination of known elements (such as a seal gap standoff feature), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.      

As to claim 16, D3 teaches a seal assembly, in Figure 5, having a seal 20 with a plurality of lugs 21, which helps to maintain the seal away from the seal slot inner wall. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include a feather seal gap standoff feature in D1 as taught by D3, since the claimed invention is merely a combination of known elements (such as a seal gap standoff feature), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.      

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675